DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 10/11/2021, with respect to Claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
         Claim 1 recites, inter alia, whether an electrical current is flowing through the first battery module; electrically decoupling the first battery module from the second battery module, via the electronic controller, in response to the signal, if the electrical current is not flowing through the first battery module; and electrically connecting the second battery module to an electrical load to discharge the second battery module through the electrical load, if the electrical current is determined to be flowing through the first battery module or after decoupling the first battery module, and thereby controlling propagation of the thermal runaway event through the second battery module. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
 Claim 11 recites, inter alia,  in response to the signal, whether an electrical current is flowing through the first battery module; 3S/N 16/677,056Atty Dkt No. P049011-US-NP/GM5501 electrically decouple the first battery module from the second battery module, in response to the signal, if the electrical current is not flowing through the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859